Citation Nr: 0607709	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter was previously before the Board in September 
2003, at which time it was remanded for additional 
development.  The record reflects that some of the directed 
development was accomplished, but it does not appear that an 
attempt has been made to refer the veteran's claims file to 
the appropriate healthcare professional in order to determine 
if there is evidence of behavior changes that might indicate 
the occurrence of an in-service stressor as directed in the 
Board's September 2003 remand.  See VA Adjudication Manual 
M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996) 
(recently converted to M21-1 MR, IV.ii.1.D.14).  The Court 
has held that the provisions in M21-1, Part III, 5.14(c), on 
which the provisions of 38 C.F.R. § 3.304(f)(3) are based, 
that address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations.  
YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton v. West, 
12 Vet. App. 272 (1999).

A remand by the United States Court of Appeals for Veterans 
Claims (Court) or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above, the appeal is REMANDED for the 
following:

1.  Refer the veteran's claims file to 
the appropriate healthcare professional 
in order to determine if there is 
evidence of behavior changes that might 
indicate the occurrence of an in-service 
stressor.  In this regard, the Board 
notes that the veteran contracted a 
venereal disease in January 1954 and 
reported on his separation examination of 
April 1955 that he had difficulty 
sleeping for the past two months.  The 
healthcare professional should review the 
evidence in the claims file and provide 
an opinion on whether any contemporaneous 
behavior changes indicate that a personal 
assault had been committed in January or 
February 1954.  A complete rationale must 
be given for any opinion expressed and 
the foundation for all conclusions should 
be clearly set forth.  The report should 
be associated with the veteran's claims 
folder.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any in-
service stressors have been corroborated 
by the evidence of record and provide the 
psychiatric examiner (conducting the 
examination requested below) with an 
itemized list of these verified 
stressors.  Only if a stressor is 
verified by the record should the VA 
psychiatric examination discussed below 
in paragraph 3 be scheduled.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder, including the list of verified 
stressors, must be sent to the examiner 
for review.  A copy of this remand must 
also be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder.  In this regard, the examiner 
is instructed to consider only the 
stressors identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either (a) 
caused by or (b) pre-existed service and 
was aggravated beyond its natural course 
by the veteran's military service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth. The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

3.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


